Citation Nr: 1047660	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  10-35 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
previously denied service connection claim for coronary artery 
disease as secondary to the Veteran's service-connected 
disability of rheumatic fever with myocardial involvement, 
inactive.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 




INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from November 1948 to September 
1952.        

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Sioux Falls, North Dakota.    


FINDINGS OF FACT

1.  VA awarded service connection for rheumatic heart disease in 
April 1953.  

2.  In May 2004, the Veteran claimed service connection for 
coronary artery disease as secondary to his rheumatic heart 
disease.   

3.  In an unappealed July 2004 rating decision, the RO denied the 
Veteran's service connection claim for coronary artery disease as 
secondary to his rheumatic heart disease.     

4.  In February 2010, the Veteran filed a claim to reopen his 
service connection claim for coronary artery disease as secondary 
to his rheumatic heart disease.   

5.  In the March 2010 rating decision currently on appeal, the RO 
denied the Veteran's claim for service connection for coronary 
artery disease as secondary to his rheumatic heart disease.

6.  VA has received new and material evidence that warrants a 
reopening of the Veteran's claim for service connection for 
coronary artery disease as secondary to his rheumatic heart 
disease.  

7.  The evidence of record does not preponderate against the 
Veteran's claim that his coronary artery disease is secondary to 
his service-connected rheumatic heart disease.  


CONCLUSIONS OF LAW

1.  A July 2004 rating decision that denied the Veteran's service 
connection claim for coronary artery disease is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2010).

2.  New and material evidence has been received to reopen the 
Veteran's claim of service connection for coronary artery 
disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).
 
3.  The Veteran's coronary artery disease relates to his service-
connected rheumatic heart disease.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2010).   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be in 
complete compliance with every aspect of the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002) (VCAA) with respect to the Veteran's claim, the 
Board has determined that the evidence supports a grant of the 
benefits sought.  Consequently, any lack of notice and/or 
development under the VCAA cannot be considered prejudicial to 
the Veteran, and remand for such notice and/development would be 
an inefficient use of VA time and resources.




II.  The Claim to Reopen the Claim for Service Connection

The Veteran claims that his coronary artery disease is secondary 
to a rheumatic heart disorder, which was service connected in 
April 1953.  

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be 
established on a secondary basis for a disability that is 
proximately due to, the result of, or aggravated by a service-
connected disease or injury.  38 C.F.R. § 3.310(a).

The RO originally denied the Veteran's claim for secondary 
service connection in a July 2004 rating decision.  The Veteran 
did not appeal that decision.  Thus, the RO's decision became 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2010). 

In February 2010, the Veteran filed a claim to reopen his 
secondary service connection claim for coronary artery disease.  
The RO denied that claim in the March 2010 rating decision on 
appeal.

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and material 
evidence has been submitted to reopen that claim.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2010).  If new and material 
evidence is presented or secured with respect to a final 
decision, the Secretary shall reopen and review the former 
disposition of that claim.  38 U.S.C.A. § 5108.

The requirement of submitting new and material evidence to reopen 
a claim is a material legal issue that the Board is required to 
address on appeal regardless of the RO's determination.  Barnett 
v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

To address the merits of the Veteran's underlying service 
connection claim therefore, the Board must first decide whether 
VA has obtained new and material evidence since the final rating 
decision in July 2004 that denied the Veteran's service 
connection claim for coronary artery disease.  

According to VA regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence cannot be 
cumulative or redundant.  Id.

Again, the RO denied the Veteran's service connection claim for 
coronary artery disease in July 2004.  To determine whether new 
and material evidence has been submitted since then, the Board 
must compare the evidence of record at the time of that rating 
decision with the evidence of record received since that 
decision.

	Evidence of Record Considered in the July 2004 Rating 
Decision

The relevant evidence of record in July 2004 consisted of service 
treatment records that detail the Veteran's treatment for 
rheumatic heart disease; private and VA treatment records dated 
from the 1980s to the mid 2000s evidencing the Veteran's 
treatment for coronary artery disease; and a May 2004 VA 
compensation medical examination report which contained an 
opinion adverse to the Veteran's claim.  

In sum, the evidence in July 2004 indicated that the Veteran had 
coronary artery disease which did not relate to his rheumatic 
heart disease.  The RO therefore denied the Veteran's claim.  38 
C.F.R. § 3.310.  Again, that July 2004 decision became final.  It 
is therefore not subject to revision upon the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

	Evidence Received Since the July 2004 Final Rating Decision

The evidence that must be considered in determining whether there 
is a basis for reopening the Veteran's claim is relevant evidence 
that has been added to the record since the final July 2004 
rating decision.  Since that decision, the relevant information 
added to the record consists of additional private and VA records 
evidencing treatment for heart disease, a February 2010 letter 
from the Veteran's treating physician which supports the 
Veteran's claim that his rheumatic fever relates to his coronary 
artery disease, and a September 2010 VA compensation examination 
report which contains an opinion countering the Veteran's claim 
to medical nexus here.    

This evidence, submitted since July 2004, is certainly new 
evidence in the claims file.  It has been included in the claims 
file since the July 2004 final rating decision.  Moreover, the 
Board finds the February 2010 letter from the Veteran's physician 
to be material evidence.  When considered with previous evidence 
of record, this letter relates to an unestablished fact necessary 
to substantiate an aspect of the Veteran's claim - that he has a 
current disorder that relates to a service-connected disorder.  
See 38 C.F.R. § 3.310 (2010).  The evidence is therefore not only 
new, but is material as well.  38 C.F.R. § 3.156.

Accordingly, the Veteran's claim to reopen the claim for service 
connection for coronary artery disease is granted.  Having 
reopened the Veteran's claim, the next question is whether the 
Board is permitted to conduct a de novo review at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1994) (in assessing claims to 
reopen, the Board must determine whether the Veteran has been 
given adequate notice of the need to submit evidence or argument 
on that question, and an opportunity to address the question at a 
hearing, and, if not, whether the Veteran is prejudiced thereby).  
In this matter, the Board finds that the record has been 
sufficiently developed to make a decision.  

III.  The Merits to the Claim for Service Connection

The Veteran claims that his coronary artery disease relates to 
his service-connected rheumatic heart disease.    

As indicated earlier, service connection for VA compensation 
purposes will be granted for a disability resulting from disease 
or personal injury incurred in the line of duty or for 
aggravation of a preexisting injury in the active military, naval 
or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  

Any reasonable doubt surrounding a claim for service connection 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  When 
the evidence is in relative equipoise, the Veteran is accorded 
the benefit of the doubt.  38 U.S.C.A. § 5107(b).

In this matter, the record demonstrates that the Veteran 
currently has coronary artery disease, and has been service 
connected for rheumatic heart disease.  As to the issue of 
whether these disorders are causally related, the Board finds the 
evidence of record to be in equipoise.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

On the one hand, the two VA compensation examiners noted earlier 
found the Veteran's disorders likely unrelated.  The May 2004 
examiner indicated a review of the claims file and an examination 
of the Veteran.  The examiner diagnosed the Veteran with 
rheumatic fever with trivial to mild mitral valve involvement and 
coronary artery disease.  The examiner indicated that the Veteran 
developed coronary artery disease in 1988 when he experienced his 
first heart attack.  The examiner reported the Veteran's claim 
that he had a damaged left mitral valve due to his rheumatic 
fever.  But the examiner stated that the coronary artery disease 
was likely unrelated to the Veteran's rheumatic heart disease 
because a complication with the Veteran's mitral valve was "very 
mild."  The examiner stated, rather, that the Veteran's coronary 
artery disease was more likely related to his dyslipidemia or 
hyperlipidemia and hypertension.  Similarly, the July 2010 VA 
examiner found the two disorders unrelated.  After indicating a 
review of the claims file, the examiner stated that medical 
evidence indicated "possible myocardial involvement from 
rheumatic fever."  But the examiner stated that the Veteran had 
no current evidence of CHF, and had only a faint systolic heart 
murmur.  The examiner indicated moreover that the Veteran had 
hypertension and hyperlipidemia, "which are well known risk 
factors for the development of" coronary artery disease.  The 
examiner then opined that, due to the "mild valvular heart 
disease", the Veteran's coronary artery disease was likely 
unrelated to his rheumatic fever.  The examiner instead 
attributed the coronary artery disease to hypertension and 
hyperlipidemia.  

The Board finds these negative medical opinions to be of 
probative value because each is clearly stated, is supported with 
a rationale, and is based upon a review of the claims file.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion.").  

Nevertheless, the record contains other probative evidence that 
supports the Veteran's claim to medical nexus here.  In the 
February 2010 letter noted earlier, the Veteran's treating 
physician stated that the Veteran's two disorders were likely 
related.  Moreover, she supported her opinion with a rationale, 
indicating that rheumatic heart disease may affect the Veteran's 
vessels because rheumatic heart disease "can cause a diffuse 
myocarditis in its acute phase."  The Board recognizes that this 
opinion was not rendered with the benefit of a review of the 
claims file.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (a 
bare conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record).  
However, the Board finds it of probative value that this 
favorable evidence was provided by a medical professional who 
treats the Veteran, and who is thereby presumably familiar with 
the Veteran's medical history and condition.  

In sum, each VA examiner found that the Veteran's heart disorders 
were likely unrelated, and supported their respective opinion 
with a rationale.  By contrast, the Veteran's treating physician 
found the two disorders related, and supported her opinion with a 
rationale as well.  The Board has found these opinions of 
probative value here on the issue of medical nexus.  When 
considering all the evidence of record, the Board must conclude 
that, even in a light most favorable to VA, the evidence of 
record is in equipoise.  As such, the Board cannot find that the 
evidence of record preponderates against the Veteran's claim to 
secondary service connection.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996) (to deny a claim on its merits, the evidence must 
preponderate against the claim).  Indeed, reasonable doubt exists 
in the record.  This is therefore an appropriate case in which to 
grant the claim by invoking VA's doctrine of reasonable doubt.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   In doing so, I have taken note of the  slightly 
equivocal observation by the July 2010 examiner which is to some 
limited extent at variance with his ultimate conclusion.  In a 
claim such as this where medical experts differ on a material 
factual issue, it is difficult to say the matter is free of 
uncertainty.  


ORDER

Entitlement to service connection for coronary artery disease is 
granted.   



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


